DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed September 20 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 6-8, 10, 12-13, 18-20, 24-25, 32-33, 38 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 14-15, 17-18 and 20 of U.S. Patent No. 10,602,519 B2 in view of Lee et. al. (US 2017/0171752 A1). 
Regarding Claim 1, U.S. Patent No. 10,602,519 B2 discloses switching an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprises comprising one or more resource blocks for use by the wireless device, selecting one or more resource blocks comprised in the target BWP for one of a transmission and a reception a UE and gNB (Claim 15 “switching between an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprising at least one resource block for use by a user equipment, UE”); 
selecting one or more resource blocks comprised in the target BWP for one of a transmission and a reception between the UE and the gNB (Claim 15 “select at least one resource block comprised in the target BWP for one of a transmission and reception between the UE and the gNB”);
determining a target BWP resource allocation type, the target BWP resource allocation type indicating whether information bits of a resource allocation field comprise one of (Claim 15 “determine a target resource allocation type…the target BWP resource allocation type indicating whether the information bits comprise one of”): 
a bitmap corresponding to one or more resource block groups (Claim 15 “a bitmap corresponding to at least one resource block group”); and 
an integer value corresponding to a starting position and a length of the allocation; the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP (Claim 15 “an integer value corresponding to a starting position and a length of the allocation”); and 
indicating to the UE the selected one or more resource blocks to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising information bits configured according to the target BWP resource allocation type (Claim 15 “indicate the selected at least one resource block to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising the information bits configured according to the target resource allocation type.” )
The examiner notes that “at least one” is equivalent to “one or more,” any number satisfying one phrase also satisfies the other phrase.
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a network node can be a gNB and a wireless device can be a User Equipment (UE) (Para 39)
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to perform, by a network node for switching an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprises comprising one or more resource blocks for use by the wireless device, a method comprising: selecting one or more resource blocks comprised in the target BWP for one of a transmission and a reception between the wireless device and the network node; determining a target BWP resource allocation type, the target BWP resource allocation type indicating whether information bits of a resource allocation field comprise one of: a bitmap corresponding to one or more resource block groups; and an integer value corresponding to a starting position and a length of the allocation; the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP; and indicating to the wireless device the selected one or more resource blocks to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising information bits configured according to the target BWP resource allocation type.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed that a network node can be a gNB and a wireless device can be a User Equipment (UE).  Lee is just one example of prior art teaching this.
Regarding Claim 6, U.S. Patent No. 10,602,519 B2 discloses one of truncating the remaining bits of the resource allocation field and padding the bits of the resource allocation field (Claim 5 “interpreting the bits of the resource allocation field when the resource allocation field is one of truncated and padded.”  The examiner notes that network node must first truncate or pad the bits of the resource allocation field before the wireless device can interpret them.  The examiner further notes Claim 6 depends on Claim 1 and Claim 5 of U.S. Patent No. 10,602,519 B2 depends on Claims 1-4 of U.S. Patent No. 10,602,519 B2, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to eliminate the features of Claims 2-4 of Patent No. 10,602,519 B2 as the elimination of steps or elements not desired, see Manual of Patent Examining Procedure 2144.04 II A.)
Regarding Claim 7, U.S. Patent No. 10,602,519 B2 discloses the target BWP is used to allocate a greater number of resource blocks than allocated for the active BWP and the number of information bits in the resource allocation field of the downlink control information in the active BWP is less than a number of information bits in a resource allocation field for the target BWP and the bits of the resource allocation field are padded (Claim 6 “the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP and the number of information bits available in the resource allocation field of the downlink control information in the active BWP is less than a number of information bits available in a resource allocation field in the target BWP and the bits of the resource allocation field are padded.”  The examiner notes that, while the dependencies of Claim 7 and Claim 6 of U.S. Patent No. 10,602,519 B2 are different, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to eliminate the features of the intervening claims of U.S. Patent No. 10,602,519 B2 if they were not desired as explained above)
Regarding Claim 8, U.S. Patent No. 10,602,519 B2 discloses the target BWP is used to allocate a smaller number of resource blocks than allocated for the active BWP and the number of information bits in the resource allocation field of the downlink control information in the active BWP is greater than a number of information bits in a resource allocation field for the target BWP and the remaining bits of the resource allocation field are truncated (Claim 7.  The examiner notes that, while the dependencies of Claim 8 and Claim 7 of U.S. Patent No. 10,602,519 B2 are different, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to eliminate the features of the intervening claims of U.S. Patent No. 10,602,519 B2 if they were not desired as explained above.)
Regarding Claim 10, U.S. Patent No. 10,602,519 B2 discloses the information bits are configured independently of a resource allocation type associated with the active BWP (Claim 14)
Regarding Claim 12, U.S. Patent No. 10,602,519 B2 discloses the UE is configured for dynamic switching between resource allocation types for the target BWP and the target BWP resource allocation type is preconfigured to a value according to said relationship (Claim 17 “the UE is configured for dynamic switching between resource allocation types for the target BWP, and the target BWP resource allocation type is preconfigured to a value according to said relationship”)
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a wireless device can be a User Equipment (UE) (Para 39.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed that a wireless device can be a UE.  Lee is just one example of prior art teaching this.)
Regarding Claim 13, U.S. Patent No. 10,602,519 discloses a method performed by a UE for switching between an active bandwidth part, BWP, and a target BWP, wherein each of the respective BWPs comprise one or more resource blocks for use by the UE (Claim 1 “A method performed by a user equipment, UE, for switching between an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprising at least one resource block for use by the UE”), the method comprising: 
receiving a resource allocation field in a downlink control information in the active BWP (Claim 1 “receiving a resource allocation field in a downlink control information in the active BWP”), the resource allocation field comprising information bits for allocating the one or more resource blocks for the target BWP (Claim 1 “the resource allocation field comprising information bits for allocating the at least one resource block in the target BWP”), the information bits being configured according to a target BWP resource allocation type (Claim 1 “interpreting the resource allocation information bits based on a target BWP resource allocation type”), the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP (Claim 1 “the target BWP resource allocation type being determined in dependence of a relationship between the at least one resource block for the target BWP and at least one resource block of the active BWP”) and the target BWP resource allocation type indicating whether the information bits comprise one of (Claim 1 “the target BWP resource allocation type indicating whether the information bits comprise one of”): 
a bitmap corresponding to one or more resource block groups (Claim 1 “a bitmap corresponding to at least one resource block group”); and 
an integer value corresponding to a starting position and a length of the allocation (Claim 1 “an integer value corresponding to a starting position and a length of the allocation”); 
interpreting the resource allocation information bits based on the target BWP resource allocation type (Claim 1 “interpreting the resource allocation information bits based on a target BWP resource allocation type”); and 
switching to the target BWP for one of a transmission and a reception on the allocated target BWP resource blocks (Claim 1 “switching to the target BWP for one of a transmission and reception on the allocated target BWP resource blocks”).
The examiner notes that “at least one” is equivalent to “one or more,” any number satisfying one phrase also satisfies the other phrase.
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a wireless device can be a User Equipment (UE) (Para 39)
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive a resource allocation field in a downlink control information in the active BWP, the resource allocation field comprising information bits for allocating the one or more resource blocks for the target BWP, the information bits being configured according to a target BWP resource allocation type, the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP and the target BWP resource allocation type indicating whether the information bits comprise one of: a bitmap corresponding to one or more resource block groups; and an integer value corresponding to a starting position and a length of the allocation; interpret the resource allocation information bits based on the target BWP resource allocation type; and switch to the target BWP for one of a transmission and a reception on the allocated target BWP resource blocks.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed that a wireless device can be a User Equipment (UE).  Lee is just one example of prior art teaching this.
Regarding Claim 18, U.S. Patent No. 10,602,519 B2 discloses interpreting the bits of the resource allocation field when the resource allocation field is one of truncated and padded (Claim 5.  The examiner notes that, while the dependencies of Claim 18 and Claim 5 of U.S. Patent No. 10,602,519 B2 are different, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to eliminate the features of the intervening claims of U.S. Patent No. 10,602,519 B2 if they were not desired as explained above)
Regarding Claim 19, U.S. Patent No. 10,602,519 B2 discloses the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP and the number of information bits available in the resource allocation field of the downlink control information in the active BWP is less than a number of information bits available in a resource allocation field in the target BWP and the bits of the resource allocation field are padded (Claim 6.  The examiner notes that, while the dependencies of Claim 19 and Claim 6 of U.S. Patent No. 10,602,519 B2 are different, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to eliminate the features of the intervening claims of U.S. Patent No. 10,602,519 B2 if they were not desired as explained above)
Regarding Claim 20, U.S. Patent No. 10,602,519 B2 discloses the target BWP is used to allocate a smaller number of resource blocks than allocated for the active BWP and the number of information bits in the resource allocation field of the downlink control information in the active BWP is greater than a number of information bits in a resource allocation field for the target BWP and the remaining bits of the resource allocation field are truncated (Claim 7.  The examiner notes that, while the dependencies of Claim 20 and Claim 7 of U.S. Patent No. 10,602,519 B2 are different, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to eliminate the features of the intervening claims of U.S. Patent No. 10,602,519 B2 if they were not desired as explained above.)
Regarding Claim 24, U.S. Patent No. 10,602,519 B2 discloses the UE is configured for dynamic switching between resource allocation types for the target BWP and the target BWP resource allocation type is preconfigured to a value according to said relationship (Claim 3.  The examiner notes that, while the dependencies of Claim 24 and Claim 3 of U.S. Patent No. 10,602,519 B2 are different, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to eliminate the features of the intervening claims of U.S. Patent No. 10,602,519 B2 if they were not desired as explained above.)
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a wireless device can be a User Equipment (UE) (Para 39.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed that a wireless device can be a UE.  Lee is just one example of prior art teaching this.)
Regarding Claim 25, U.S. Patent No. 10,602,519 B2 discloses a gNB for switching between an active bandwidth part, BWP, and a target BWP, wherein each of the respective BWPs comprises one or more resource blocks for use by a UE, the gNB configured to (Claim 15 “A gNB for switching between an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprising at least one resource block for use by a user equipment, UE, the gNB configured to”): 
select one or more resource blocks comprised in the target BWP for one of a transmission and a reception between UE and the gNB (Claim 15 “select at least one resource block comprised in the target BWP for one of a transmission and reception between the UE and the gNB”); 
determine a target BWP resource allocation type (Claim 15 “determine a target resource allocation type”), wherein the target BWP resource allocation type indicated whether information bits of a resource allocation field corresponding to one of (Claim 15 “the target BWP resource allocation type indicating whether the information bits comprise one of”): 
one or more resource block groups (Claim 15 “a bitmap corresponding to at least one resource block group”); and 
an integer value corresponding to a starting position and a length of the allocation (Claim 15 “an integer value corresponding to a starting position and a length of the allocation”); 
the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP (Claim 15 “determine a target resource allocation type in dependence of a relationship between the at least one resource block for the target BWP and at least one resource block of the active BWP”); and 
indicate to the UE the selected one or more resource blocks to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising information bits configured according to the target BWP resource allocation type (Claim 15 “indicate the selected at least one resource block to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising the information bits configured according to the target resource allocation type”)
The examiner notes that “at least one” is equivalent to “one or more,” any number satisfying one phrase also satisfies the other phrase.
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a network node can be a gNB and a wireless device can be a User Equipment (UE) (Para 39)
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to select one or more resource blocks comprised in the target BWP for one of a transmission and a reception between the wireless device and the network node; determine a target BWP resource allocation type, wherein the target BWP resource allocation type indicated whether information bits of a resource allocation field comprise a bitmap corresponding to one of: one or more resource block groups; and an integer value corresponding to a starting position and a length of the allocation; the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP; and indicate to the wireless device the selected one or more resource blocks to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising information bits configured according to the target BWP resource allocation type.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed that a network node can be a gNB and a wireless device can be a User Equipment (UE).  Lee is just one example of prior art teaching this.
Regarding Claim 32, U.S. Patent No. 10,602,519 B2 discloses the UE is configured for dynamic switching between resource allocation types for the target BWP, and the target BWP resource allocation type is preconfigured to a value according to said relationship (Claim 17)
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a wireless device can be a User Equipment (UE) (Para 39.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed that a wireless device can be a UE.  Lee is just one example of prior art teaching this.)
Regarding Claim 33, U.S. Patent No. 10,602,519 B2 discloses a UE for switching between an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprising one or more resource blocks for use by the UE, the UE (Claim 18 “A user equipment, UE, for switching between an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprising at least one resource block for use by the UE, the UE configured to”) configured to
receive a resource allocation field in a downlink control information in the active BWP, the resource allocation field comprising information bits for allocating the one or more resource blocks in the target BWP (Claim 18 “receive a resource allocation field in a downlink control information in the active BWP, the resource allocation field comprising information bits for allocating the at least one resource block in the target BWP”), the information bits being configured according to a target BWP resource allocation type (Claim 18 “the target BWP resource allocation type indicating whether the information bits comprise one of”), the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP (Claim 18 “the target BWP resource allocation type being determined in dependence of a relationship between the at least one resource block for the target BWP and at least one resource block of the active BWP”) and the target BWP resource allocation type indicating whether the information bits comprise one of (Claim 18 “the target BWP resource allocation type indicating whether the information bits comprise one of”)
a bitmap corresponding to one or more resource block groups (Claim 18 “a bitmap corresponding to at least one resource block group”); and 
an integer value corresponding to a starting position and a length of the allocation (Claim 18 “an integer value corresponding to a starting position and a length of the allocation”); and 
interpret the resource allocation information bits based on the target BWP resource allocation type (Claim 18 “interpret the resource allocation information bits based on a target BWP resource allocation type”); and 
switch to the target BWP for a transmission or reception on the allocated target BWP resource blocks (Claim 18 “switch to the target BWP for a transmission or reception on the allocated target BWP resource blocks”)
The examiner notes that “at least one” is equivalent to “one or more,” any number satisfying one phrase also satisfies the other phrase.
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a wireless device can be a User Equipment (UE) (Para 39)
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to construct a wireless device for switching between an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprising one or more resource blocks for use by the wireless device, the wireless device configured to: receive a resource allocation field in a downlink control information in the active BWP, the resource allocation field comprising information bits for allocating the one or more resource blocks in the target BWP, the information bits being configured according to a target BWP resource allocation type, the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP and the target BWP resource allocation type indicating whether the information bits comprise one of: a bitmap corresponding to one or more resource block groups; and an integer value corresponding to a starting position and a length of the allocation; and interpret the resource allocation information bits based on the target BWP resource allocation type; and switch to the target BWP for a transmission or reception on the allocated target BWP resource blocks.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed that a wireless device can be a User Equipment (UE).  Lee is just one example of prior art teaching this.
Regarding Claim 38, U.S. Patent No. 10,602,519 B2 discloses interpreting the bits of the resource allocation field when the resource allocation field is one of truncated and padded (Claim 5.  The examiner notes that, while the dependencies of Claim 38 and Claim 5 of U.S. Patent No. 10,602,519 B2 are different, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to eliminate the features of the intervening claims of U.S. Patent No. 10,602,519 B2 if they were not desired as explained above)
Regarding Claim 40, U.S. Patent No. 10,602,519 B2 discloses the UE is configured for dynamic switching between resource allocation types for the target BWP and the target BWP resource allocation type is preconfigured to a value according to said relationship (Claim 20)
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a wireless device can be a User Equipment (UE) (Para 39.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed that a wireless device can be a UE.  Lee is just one example of prior art teaching this.)
Regarding Claim 41, U.S. Patent No. 10,602,519 B2 discloses a method for switching an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprises comprising one or more resource blocks for use by a UE (Claim 15 “switching between an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprising at least one resource block for use by a user equipment, UE”), the method comprising: 
selecting one or more resource blocks comprised in the target BWP for one of a transmission and a reception between the UE and a gNB (Claim 15 “select at least one resource block comprised in the target BWP for one of a transmission and reception between the UE and the gNB”); determining a target BWP resource allocation type (Claim 15 “determine a target resource allocation type”) target BWP resource allocation type indicating whether information bits of a resource allocation field comprise one of (Claim 15 “the target BWP resource allocation type indicating whether the information bits comprise one of”): 
a bitmap corresponding to one or more resource block groups (Claim 15 “a bitmap corresponding to at least one resource block group”); and 
an integer value corresponding to a starting position and a length of the allocation (Claim 15 “an integer value corresponding to a starting position and a length of the allocation”): 
the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP (Claim 15 “determine a target resource allocation type in dependence of a relationship between the at least one resource block for the target BWP and at least one resource block of the active BWP”); and 
indicating to the UE the selected one or more resource blocks to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP (Claim 15 “indicate the selected at least one resource block to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP”), the allocation field comprising information bits configured according to the target BWP resource allocation type (Claim 15 “the allocation field comprising the information bits configured according to the target resource allocation type”)
The examiner notes that “at least one” is equivalent to “one or more,” any number satisfying one phrase also satisfies the other phrase.
Lee discloses something U.S. Patent No. 10,602,519 does not explicitly disclose: a computer storage device (Para 119 “a storage medium may represent one or more devices for storing data… processor-readable mediums, and/or computer-readable mediums… the various methods described herein may be fully or partially implemented by instructions’…that may be stored in a…“computer-readable medium”, and/or “processor-readable medium””) storing an executable computer program (Para 120 “the program code or code segments to perform the necessary tasks may be stored in a machine-readable medium such as a storage medium or other storage(s)”) comprising instructions (Para 119 “ “computer-readable medium”, and/or “processor-readable medium” may include, but are not limited to non-transitory mediums…containing or carrying instruction(s)”) which when executed on a processor cause the processor to perform a method (Para 119 “Thus, the various methods described herein may be fully or partially implemented by instructions…that may be stored in…“processor-readable medium” and executed by one or more processors” Para 120) and
a network node can be a gNB and a wireless device can be a User Equipment (UE) (Para 39)
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to construct a computer storage device storing an executable computer program comprising instructions which when executed on a processor cause the processor to perform a method for switching an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprises comprising one or more resource blocks for use by a wireless device, the method comprising: selecting one or more resource blocks comprised in the target BWP for one of a transmission and a reception between the wireless device and the network node; determining a target BWP resource allocation type target BWP resource allocation type indicating whether information bits of a resource allocation field comprise one of: a bitmap corresponding to one or more resource block groups; and an integer value corresponding to a starting position and a length of the allocation: the target BWP resource allocation type being determined based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP; and indicating to the wireless device the selected one or more resource blocks to be used in the target BWP in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising information bits configured according to the target BWP resource allocation type.  The examiner notes that it was well-known to one skilled in the art at the time the claimed invention was effectively filed how to construct a computer storage device storing an executable computer program comprising instructions which when executed on a processor cause the processor to perform a method, and also that a wireless device can be a User Equipment (UE).  Lee is just one example of prior art teaching this.
Allowable Subject Matter
Claims 5, 17, 29 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11, 23, 31 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 1 objected to because of the following informalities:  The claim recites “comprises comprising.”  One of the words should be removed.  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  The claim recites
“the information bits comprise one of: a bitmap corresponding 
to one or more resource block groups; and 
an integer value corresponding to a starting position and a length of the allocation”.  
This seems to be a typographical error.  However, a literal interpretation would be that there are two types of bitmaps: (A) one or more resource block groups and (B) an integer value corresponding to a starting position and a length of the allocation. Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463      

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463